UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

sy te xX
ELOF HANSSON USA INC.,

Plaintiff,
Vv.
EDGAR SANTIAGO and BOLIVAR 18 CV 2758 (VB)
ERNESTO INFANTE QUINONES,

Defendants.

22“ X

 

The Court conducted a hearing today by telephone conference, at which all counsel
appeared, on (i) plaintiff's motion by order to show cause for an order in aid of enforcement of
the Judgment against defendant Edgar Santiago, including a writ of execution and a turnover
order (Doc. #163), and (ii) defendant Santiago’s motion for an order staying enforcement of the
Judgment, without the posting of a bond, until after Santiago’s pending appeal is decided
(Doc. #173).

For the reasons stated on the record at the hearing, defendant Santiago’s motion for an
order staying enforcement of the Judgment is DENIED and plaintiffs motion for an order in aid
of enforcement of the Judgment is GRANTED.

Accordingly, it is HEREBY ORDERED:

1. By May 28, 2021, plaintiff shall submit a proposed order in aid of enforcement
of the Judgment, including a writ of execution and a turnover order.

2. By June 4, 2021, defendant Santiago may submit a response to plaintiff's
proposed order or a proposed counter-order.

3. The parties shall email a Word document of their proposed orders to Judge
Briccetti’s law clerk at the email address provided on the record at the hearing.

4, The Clerk is directed to terminate the motions. (Docs. ##163, 173).

Dated: May 21, 2021
White Plains, NY
SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge

 

 

 
